DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 10/12/2022 is acknowledged.  The traversal is on the ground(s) that no serious search burden exists.  This is not found persuasive because, contrary to what applicant suggests, the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply prior art by making and discussing all appropriate grounds of rejection.  Multiple species, such as those related to structurally independent fin/header configurations contained within the restriction requirement, require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple inventions would thus involve a significant burden even if all searches were coextensive wherein the art applicable to one species would not necessarily be applicable to the other species, and vice versa. Further, in addition to classification searches, searching electronic resources and employing different search strategies or search queries also contribute to capturing prior art. 
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 10-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 2, the limitation “the plurality of partial height fins are sized and shaped to minimize thermal stresses between each fin and an opposite substrate from which it extends” in ll. 1-3 is indefinite, in context, since it cannot be discerned what structure is associated with the claimed result or rather what the metes and bounds of the claim are. The claim proffers no degree or reference to which the size and shape of the fins contribute to minimizing thermal stresses, wherein for Examination purposes and in accordance with the specification and drawings, the size and shape of the fins will be interpreted as minimizing thermal stresses to any degree or in comparison to any reference.
Regarding Claims 6 and 14, the limitation “each row alternates between the first type of partial height fins and the second type of partial height fins” is indefinite, in context, since it cannot be discerned if the claim is drawn to the rows alternating or the fins alternating. For Examination purposes and in accordance with the specification and drawings, “each row alternates between the first type of partial height fins and the second type of partial height fins” will be interpreted as being drawn to alternating entire fin rows and alternating individual fins.
Regarding Claim 10, the limitation “a terminal edge of each fin is only partially spaced from the adjacent one of the plurality of substrates to define a connecting foot that is connected to the adjacent one of the plurality of substrates” in ll. 5-7 is indefinite, in context, since it cannot be discerned what constitutes a partial spacing of the fin. For Examination purposes and in accordance with the specification and drawings, “a terminal edge of each fin is only partially spaced from the adjacent one of the plurality of substrates to define a connecting foot that is connected to the adjacent one of the plurality of substrates” will be interpreted as --a terminal edge of each fin is spaced from the adjacent one of the plurality of substrates to define a connecting foot that is connected to the adjacent one of the plurality of substrates--.
Regarding Claim 16, the limitation, “a first connecting foot” and “a second connecting foot” are indefinite as it is unclear as to how the aforementioned limitations are related to the connecting foot of Claim 10. MPEP states, “ where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.” Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). See MPEP 2173.05(o).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Muneishi (US PG Pub. 20190390912A1) in view of Ranjan et al. (US PG Pub. 20180073813) hereinafter referred to as Muneishi and Ranjan, respectively.
Regarding Claim 1, Muneishi discloses a heat exchanger comprising: 
a body (shown in figure 2) comprising: 
a first substrate (being the top substrate of the upper first member (1a), as shown in figure 2); 
a second substrate (being the bottom substrate of the upper first member (1a), as shown in figure 2) arranged parallel to and spaced from the first substrate (shown in figure 2), thereby defining a first fluid flow path (shown in figure 2); 
a third substrate (being the top substrate of the middle first member (1b), as shown in figure 2) arranged parallel to and spaced from the second substrate opposite the first substrate (shown in figure 2), thereby defining a second fluid flow path (shown in figure 2); and 
a plurality of partial height fins (3) extending from one of the second substrate and the third substrate toward the other of the second substrate or the third substrate (shown in figure 2), wherein a terminal edge of each partial height fin is at least partially spaced from the other of the second substrate or the third substrate (shown in figure 2). 	Although Muneishi discloses a heat exchanger being a body, Muneishi fails to disclose the body is a monolithic body.
Ranjan, also drawn to a substrate heat exchanger, teaches the heat exchanger is a monolithic body (“stacking laminated tapes in a direction perpendicular to the plate-stacking direction (i.e., along the counter-flow plane) to form a green assembly, which is then fired to form a monolithic ceramic heat exchanger”, ¶ [18]). Further Ranjan states, “With integrated headers, fewer material interfaces are required (e.g., with metal fasteners), reducing potential failure points around thermal/material interfaces, which maximizes the benefits of ceramic heat exchange media by increasing thermal efficiency and/or extending useful life”, ¶ [18]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Muneishi being monolithic, as taught by Ranjan, the motivation being to minimize failure points within the heat exchanger, thereby increasing the operational life of the heat exchanger.  	Regarding Claim 2, as best understood, Muneishi further discloses the plurality of partial height fins are sized and shaped to minimize thermal stresses between each fin and an opposite substrate from which it extends (as shown in figure 2, the fins are not attached to the opposing substrate thereby minimizing any thermal stresses that would have resulted from said attachment).
Regarding Claim 3, Muneishi fails to disclose a plurality of stiffening elements extending between the first substrate and the second substrate.
Ranjan, also drawn to a substrate heat exchanger, teaches a plurality of stiffening elements (42) extending between a first substrate and a second substrate (shown in figure 2, wherein the fins extend between the parting sheets). Further, Ranjan states, “At and around the inlets and outlets the fins provide support for the parting sheets” ¶ [4]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Muneishi with a plurality of stiffening elements extending between the first substrate and the second substrate, as taught by Ranjan, the motivation being to provide support between the opposing substrates to prevent degradation or failure of the heat exchanger through internal pressure or to increase the turbulence of the fluid flow through the heat exchanger thereby increasing heat exchange capability.  
Regarding Claim 4, Muneishi further discloses a fourth substrate (being the bottom substrate of the middle first member (1b), as shown in figure 2) arranged parallel to and spaced from the third substrate opposite the second substrate (shown in figure 2), thereby defining a third fluid flow path (shown in figure 2).
Regarding Claim 5, Muneishi further discloses the plurality of partial height fins comprise: 
a first type of partial height fin extending from the second substrate into the second fluid flow path (shown in figure 2, being the fins extending from the second substrate and attached to said second substrate); and 
a second type of partial height fin extending from the third substrate into the second fluid flow path (shown in figure 2, being the fins extending from the third substrate and attached to said third substrate).

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Muneishi (US PG Pub. 20190390912A1) in view of Ranjan et al. (US PG Pub. 20180073813), as applied in Claims 1-5 above and in further view of Toubiana (US PG Pub. 20190277576), hereinafter referred to as Toubiana.
Regarding Claim 6, although Muneishi discloses the plurality of partial height fins (shown in figure 2) and each row alternates between the first type of partial height fin and the second type of partial height fin (shown in figures 1-2 of Muneishi, wherein the fins alternate between being attached to the second substrate and the third substrate in the width direction), Muneishi fails to disclose a plurality of rows of partial height fins arranged side-by-side in a longitudinal direction wherein each row alternates between the first type of partial height fin and the second type of partial height fin.
Toubiana, also drawn to a heat exchanger having stacked fluid flow paths with opposing fins, teaches a plurality of fin rows (shown in figure 1) of fins (9) arranged side-by-side in a longitudinal direction (shown in figure 1). It is noted that Muneishi discloses the fin rows alternate between the first type of partial height fin and the second type of partial height fin, wherein Toubiana teaches that it is known to have multiple rows of staggered fins.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the partial height fins of Muneishi with a plurality of rows arranged side-by-side in a longitudinal direction, as taught by Ranjan, the motivation being to increase heat exchange through increased turbulence that is provided by breaking up the flow through the fluid flow channel and by extending the heat exchange area to allow a greater heat exchange between two working fluids.
Regarding Claim 7, although Muneishi discloses the plurality of partial height fins (shown in figure 2) and each row alternates between the first type of partial height fin and the second type of partial height fin (shown in figures 1-2 of Muneishi, wherein the fins alternate between being attached to the second substrate and the third substrate in the width direction), Muneishi fails to disclose the plurality of partial height fins of at least one row is laterally offset in a direction perpendicular to the second fluid flow path from the plurality of partial height fins of an adjacent row.
Toubiana, also drawn to a heat exchanger having stacked fluid flow paths with opposing fins, teaches a plurality of fins (9, shown in figure 1) of at least one row is laterally offset in a direction perpendicular to the second fluid flow path from the plurality of partial height fins of an adjacent row (shown in figure 1, wherein the fin rows are staggered along the fluid flow path). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the partial height fins of Muneishi with a plurality of partial height fins of at least one row being laterally offset in a direction perpendicular to the second fluid flow path from the plurality of partial height fins of an adjacent row, as taught by Toubiana, the motivation being to increase heat exchange through increased turbulence that is provided by breaking up the flow through the fluid flow channel.
Regarding Claim 9, Muneishi fails to disclose each fin comprises a convex longitudinal leading edge and a concave longitudinal trailing edge.
Toubiana, also drawn to a heat exchanger having stacked fluid flow paths with opposing fins, teaches each fin (9, shown in figure 1) comprises a convex longitudinal leading edge and a concave longitudinal trailing edge (shown in figure 1, wherein Toubiana states, “To improve the mechanical and aerothermal performance, the sharp edges can be replaced by fillets (concave shape) or curves (convex shape)” ¶ [76]) and “It must be noted, that the flow of the first fluid in the longitudinal direction X can be from upstream to downstream (such as illustrated in FIG. 1) or from downstream to upstream”, ¶ [40]). It is noted that Toubiana contemplates curved edges for the fins shown in figure 1 as well as the fluid flow being capable of traveling in either direction.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the partial height fins of Muneishi with each fin comprising a convex longitudinal leading edge and a concave longitudinal trailing edge, as taught by Toubiana, the motivation being to increase mechanical and aerothermal performance of the heat exchanger.
Regarding limitations “leading” and “trailing” recited in Claim 9, which are directed to a direction of fluid flow within a channel, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case here. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Muneishi (US PG Pub. 20190390912A1) in view of Ranjan et al. (US PG Pub. 20180073813), as applied in Claims 1-5 above and in further view of Azar (US PG Pub. 20020056544), hereinafter referred to as Azar.
Regarding Claim 8, although Muneishi discloses the plurality of partial height fins (3) is connected to an opposite substrate from which the plurality of partial height fins extends (shown in figure 2), Muneishi fails to disclose the fins are connected via one or more connecting feet.
Azar, also drawn to a heat exchanger having fins extending into a channel, teaches the fins are connected via one or more connecting feet (shown in figure 9B, wherein the connecting feet of the fin are shown on either lateral side of the slot (97)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the fins of Muneishi with being connected via one or more connecting feet, as taught by Azar, the motivation being to increase mechanical and aerothermal performance of the heat exchanger.

Claims 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Muneishi (US PG Pub. 20190390912A1) in view of Ranjan et al. (US PG Pub. 20180073813) and in further view of Azar (US PG Pub. 20020056544).
Regarding Claim 10, Muneishi discloses a heat exchanger comprising: 
a body (shown in figure 2) comprising: 
a plurality of substantially parallel substrates layered one over the other (being the substrates of the first members (1a and 1b), as shown in figure 2); and
a plurality of partial height fins (3) extending from one of the plurality of substrates toward an adjacent one of the plurality of substrates (shown in figure 2). 
Although Muneishi discloses a heat exchanger being a body, Muneishi fails to disclose the body is a monolithic body.
Ranjan, also drawn to a substrate heat exchanger, teaches the heat exchanger is a monolithic body (“stacking laminated tapes in a direction perpendicular to the plate-stacking direction (i.e., along the counter-flow plane) to form a green assembly, which is then fired to form a monolithic ceramic heat exchanger”, ¶ [18]). Further Ranjan states, “With integrated headers, fewer material interfaces are required (e.g., with metal fasteners), reducing potential failure points around thermal/material interfaces, which maximizes the benefits of ceramic heat exchange media by increasing thermal efficiency and/or extending useful life”, ¶ [18]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Muneishi being monolithic, as taught by Ranjan, the motivation being to minimize failure points within the heat exchanger, thereby increasing the operational life of the heat exchanger.  
Muneishi fails to disclose wherein a terminal edge of each fin is only partially spaced from the adjacent one of the plurality of substrates to define a connecting foot that is connected to the adjacent one of the plurality of substrates. 	
Azar, also drawn to a heat exchanger having fins extending into a channel, teaches a terminal edge of each fin is only partially spaced from the adjacent one of the plurality of substrates (shown in figure 9B, wherein the terminal edge of the fin is formed by the slot and between the two connecting feet) to define a connecting foot that is connected to the adjacent one of the plurality of substrates (shown in figure 9B, wherein the connecting feet of the fin are shown on either lateral side of the slot (97)). 	
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the fins of Muneishi with the above limitations, as taught by Azar, the motivation being to increase mechanical and aerothermal performance of the heat exchanger.
Regarding Claim 13, Muneishi further discloses the plurality of partial height fins comprise: 
a first type of partial height fin, wherein the first type extends from a first substrate of the plurality of substrates into a fluid flow path (shown in figure 2, being the fins extending from the second substrate and attached to said second substrate); and 
a second type of partial height fin, wherein the second type extends from a second substrate of the plurality of substrates into the fluid flow path (shown in figure 2, being the fins extending from the third substrate and attached to said third substrate).
Regarding Claim 16, although Muneishi discloses the plurality of partial height fins (3) is connected to an opposite substrate from which the plurality of partial height fins extends (shown in figure 2), Muneishi fails to disclose the plurality of partial height fins are connected to an opposite substrate from which the plurality of partial height fins extends via a first connecting foot and a second connecting foot. 	
Azar, also drawn to a heat exchanger having fins extending into a channel, teaches the plurality of fins are connected to an opposite substrate from which the plurality of partial height fins extends via a first connecting foot and a second connecting foot (shown in figure 9B, wherein the connecting feet of the fin are shown on either lateral side of the slot (97)).
a terminal edge of each fin is only partially spaced from the adjacent one of the plurality of substrates (shown in figure 9B, wherein the terminal edge of the fin is formed by the slot and between the two connecting feet) to define a connecting foot that is connected to the adjacent one of the plurality of substrates (shown in figure 9B, wherein the connecting feet of the fin are shown on either lateral side of the slot (97)). 	
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the fins of Muneishi with the above limitations, as taught by Azar, the motivation being to increase mechanical and aerothermal performance of the heat exchanger.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Muneishi (US PG Pub. 20190390912A1) in view of Ranjan et al. (US PG Pub. 20180073813) in view of Azar (US PG Pub. 20020056544) as applied in Claims 10, 13 and 16 above and in further view of Muto (US PG Pub. 20070071920), hereinafter referred to as Muto.
Regarding Claim 11, Muneishi fails to disclose a plurality of stiffening elements extending between a first substrate and a second substrate of the plurality of substrates, wherein each stiffening element is obliquely angled relative to the first substrate and the second substrate.
Muto, also drawn to a heat exchanger, teaches a plurality of stiffening elements (22) extending between a first substrate and a second substrate of the plurality of substrates (shown in figure 20A), wherein each stiffening element is obliquely angled relative to the first substrate and the second substrate (shown in figure 20A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Muneishi with a plurality of stiffening elements extending between a first substrate and a second substrate of the plurality of substrates, wherein each stiffening element is obliquely angled relative to the first substrate and the second substrate, as taught by Muto, the motivation being to provide support between the opposing substrates to prevent degradation or failure of the heat exchanger through internal pressure or to increase the turbulence of the fluid flow through the heat exchanger thereby increasing heat exchange capability.   

Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Muneishi (US PG Pub. 20190390912A1) in view of Ranjan et al. (US PG Pub. 20180073813) in view of Azar (US PG Pub. 20020056544), as applied in Claims 10, 13 and 16 above and in further view of Toubiana (US PG Pub. 20190277576).
Regarding Claim 12, Muneishi fails to disclose each fin comprises a convex longitudinal leading edge and a concave longitudinal trailing edge.
Toubiana, also drawn to a heat exchanger having stacked fluid flow paths with opposing fins, teaches each fin (9, shown in figure 1) comprises a convex longitudinal leading edge and a concave longitudinal trailing edge (shown in figure 1, wherein Toubiana states, “To improve the mechanical and aerothermal performance, the sharp edges can be replaced by fillets (concave shape) or curves (convex shape)” ¶ [76]) and “It must be noted, that the flow of the first fluid in the longitudinal direction X can be from upstream to downstream (such as illustrated in FIG. 1) or from downstream to upstream”, ¶ [40]). It is noted that Toubiana contemplates curved edges for the fins shown in figure 1 as well as the fluid flow being capable of traveling in either direction.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the partial height fins of Muneishi with each fin comprising a convex longitudinal leading edge and a concave longitudinal trailing edge, as taught by Toubiana, the motivation being to increase mechanical and aerothermal performance of the heat exchanger.
Regarding limitations “leading” and “trailing” recited in Claim 9, which are directed to a direction of fluid flow within a channel, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case here. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
Regarding Claim 14, although Muneishi discloses the plurality of partial height fins (shown in figure 2) and each row alternates between the first type of partial height fin and the second type of partial height fin (shown in figures 1-2 of Muneishi, wherein the fins alternate between being attached to the second substrate and the third substrate in the width direction), Muneishi fails to disclose a plurality of rows of partial height fins arranged side-by-side in a longitudinal direction wherein each row alternates between the first type of partial height fins and the second type of partial height fins.
Toubiana, also drawn to a heat exchanger having stacked fluid flow paths with opposing fins, teaches a plurality of fin rows (shown in figure 1) of fins (9) arranged side-by-side in a longitudinal direction (shown in figure 1). It is noted that Muneishi discloses the fin rows alternate between the first type of partial height fin and the second type of partial height fin, wherein Toubiana teaches that it is known to have multiple rows of staggered fins.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the partial height fins of Muneishi with a plurality of rows arranged side-by-side in a longitudinal direction, as taught by Ranjan, the motivation being to increase heat exchange through increased turbulence that is provided by breaking up the flow through the fluid flow channel and by extending the heat exchange area to allow a greater heat exchange between two working fluids.
Regarding Claim 15, although Muneishi discloses the plurality of partial height fins (shown in figure 2) and each row alternates between the first type of partial height fin and the second type of partial height fin (shown in figures 1-2 of Muneishi, wherein the fins alternate between being attached to the second substrate and the third substrate in the width direction), Muneishi fails to disclose the plurality of partial height fins of at least one row is laterally offset in a direction perpendicular to the fluid flow path from the plurality of partial height fins of an adjacent row.
Toubiana, also drawn to a heat exchanger having stacked fluid flow paths with opposing fins, teaches a plurality of fins (9, shown in figure 1) of at least one row is laterally offset in a direction perpendicular to the fluid flow path from the plurality of partial height fins of an adjacent row (shown in figure 1, wherein the fin rows are staggered along the fluid flow path). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the partial height fins of Muneishi with a plurality of partial height fins of at least one row being laterally offset in a direction perpendicular to the fluid flow path from the plurality of partial height fins of an adjacent row, as taught by Toubiana, the motivation being to increase heat exchange through increased turbulence that is provided by breaking up the flow through the fluid flow channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/           Primary Examiner, Art Unit 3763